Downey, J.
This was an action by the appellees against the appellant, for contribution.
The overruling of a motion to strike out part of the complaint is assigned as error, but the question was not reserved by bill of exceptions, and is not in the record.
A demurrer to the complaint was filed by the defendant, which was overruled by the court. This ruling is assigned as error, but is not urged or relied upon by counsel in their briefs.
An issue was formed, which, by agreement of the parties, was tried by the court, without a jury, and there was a finding in favor of the plaintiffs.
The defendant moved for a new trial, which was overruled, and judgment was rendered for the amount of the finding.
Thirty days were given in which to file the bill of excepr tions, and there is a bill of exceptions in the record. It does not appear, however, when it was filed, and, under many rulings of this court, it cannot be regarded as properly in the record.
The overruling of the motion for a new trial is the only other alleged error. This we cannot decide, because the bill of exceptions containing the evidence is not properly in the record.
The judgment is affirmed, with costs.
Petition for a rehearing overruled.